         Case 1:20-cv-10685-ADB Document 248 Filed 09/02/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

     RESPONDENT’S NOTICE OF INTENT TO TRANSFER AND THEN REMOVE

        Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits this notification pursuant to this Court’s Order,

dated June 9, 2020. Doc. # 144. The week of September 7, 2020, ICE intends to transfer

Petitioners Selemun Meles, Rogni Nunez-Perez, Edras Lopez De La Cruz, Galindo Martin-

Solis, and Jonathan Reyes Castillo out of the district in preparation for removal thereafter.

        In addition, pursuant to this Court’s Order, dated May 6, 2020 (Doc. # 86), the United

States notifies the Court that on September 1, 2020, Petitioner Jose Rodriguez Martinez was

removed from the United States to Mexico, and on that same date, Petitioner Juan Carlos Tovar-

Sanchez (aka: Castellanos-Gonzalez) was transferred out of the district in preparation for removal

thereafter.

        In response to the Court’s Order, dated June 16 (Doc. # 162), Respondent has attached a

list of the names of those Petitioners who remain in Unit C-3. See Exhibit A hereto.

                                                      Respectfully submitted,
        Case 1:20-cv-10685-ADB Document 248 Filed 09/02/20 Page 2 of 2



                                          ANTONE MONIZ
                                          Superintendent of the Plymouth
                                          County Correctional Facility

                                          By his attorneys,

                                          ANDREW E. LELLING,
                                          United States Attorney

                                    By:   /s/ Rachel Goldstein
                                          Rachel Goldstein
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3242
Dated: September 2, 2020                  Rachel.Goldstein@usdoj.gov
